 



Exhibit 10.6
(RODMAN & RENSHAW LOGO) [f29187f2918702.gif]

     
 
  November 21, 2007

STRICTLY CONFIDENTIAL
Mr. Marc C. Whyte
Chief Executive Officer
NovaRay, Inc.
1850 Embarcadero Road
Palo Alto, CA 94303
Dear Mr. Whyte:
     This letter (the “Agreement”) constitutes the agreement between NovaRay,
Inc. (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) and terminates all
obligations of the parties pursuant to the Letter Agreement dated August 28,
2006 and the Placement Agency Agreement dated March 21, 2007 (“Previous
Agreements”) and is replaced by this Agreement. No sections of the Previous
Agreements shall survive the termination of the Previous Agreements and no
sections of the Previous Agreements shall be of any further force or effect.
Rodman shall serve as a placement agent (the “Services”) for the Company, on a
“best efforts” basis, in connection with the proposed offer and placement by
Pubco (as defined below) of Series A Preferred Stock (the “Series A Preferred”)
and warrants to purchase common stock (the “Warrants” and together with the
Series A Preferred, collectively, the “Securities”) with aggregate gross
proceeds to the Company (through PubCo) of not less than $12 million or more
than $17 million (the “Offering”). The closing of the Offering will occur
simultaneously with the Company’s combination through merger or reverse merger
(the “Merger”) with a wholly-owned subsidiary of a publicly traded company
(“PubCo”). The terms of the Offering and the Securities shall be mutually agreed
upon by the Company and the investors and nothing herein implies that Rodman
would have the power or authority to bind the Company or an obligation for the
Company to issue any Securities or complete the Offering. The Company expressly
acknowledges and agrees that Rodman’s obligations hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
the successful placement of the Securities or any portion thereof or the success
of Rodman with respect to securing any other financing on behalf of the Company.
     A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Rodman the following compensation (collectively, the
“Placement Agent’s Compensation”):
          1. Placement Agent’s Fee. The Company shall cause PubCo to pay to
Rodman a cash placement fee (the “Placement Agent’s Fee”) equal to 7% of the
aggregate purchase price paid by the purchasers of Securities that Rodman first
introduced to the Company (“Rodman Investor”) in the Offering. The Placement
Agent’s Fee will be deducted at the closing of the Offering (the “Closing”) from
the gross proceeds of the Securities sold to a Rodman Investor.
          2. Warrants. As additional compensation for the Services, if Rodman
Investors purchase Securities in this Offering, the Company shall cause the
PubCo to issue to Rodman or its
1270 Avenue of the Americas, 16th Floor
New York, NY 10020

 



--------------------------------------------------------------------------------



 



designees at the closing of the Offering (the “Closing”), warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of PubCo equal to
7% of the aggregate dollar amount actually invested by Rodman Investors divided
by the exercise price for the Warrants issued to all of the investors in the
Offering. The Rodman Warrants shall have the same terms, including exercise
price and registration rights as the Warrants issued to all the investors in the
Offering.
          3. Expenses. In addition to any fees payable to Rodman hereunder, but
only if an Offering is consummated, the Company hereby agrees to reimburse
Rodman for all reasonable travel and other out-of-pocket expenses incurred in
connection with Rodman’s engagement, including the reasonable fees and expenses
of Rodman’s counsel. Such reimbursement shall be limited to $20,000 without
prior written approval by the Company.
     B. Term and Termination of Engagement. The term (the “Term”) of Rodman’s
engagement will begin on the date hereof and end on the earlier of the
consummation of the Offering or 15 days after the receipt by either party hereto
of written notice of termination; provided that no such notice may be given by
the Company for a period of 60 days after the date hereof. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification, contribution and the Company’s obligations to
pay fees and reimburse expenses contained herein will survive any expiration or
termination of this Agreement.
     C. Fee Tail. Rodman shall be entitled to a Placement Agent’s Fee and Rodman
Warrants, calculated in the manner provided in Paragraph A, with respect to any
subsequent public or private offering or other financing or capital-raising
transaction of any kind (“Subsequent Financing”) to the extent that such
financing or capital is provided to the Company (through PubCo) by investors
whom Rodman had introduced, directly or indirectly, to the Company during the
Term, if such Subsequent Financing is consummated at any time within the
18-month period following the expiration or termination of this Agreement (the
“Tail Period”).
     D. Use of Information. The Company will furnish Rodman such written
information as Rodman reasonably requests in connection with the performance of
its services hereunder. The Company understands, acknowledges and agrees that,
in performing its services hereunder, Rodman will use and rely entirely upon
such information as well as publicly available information regarding the Company
and PubCo and other potential parties to an Offering and that Rodman does not
assume responsibility for independent verification of the accuracy or
completeness of any information, whether publicly available or otherwise
furnished to it, concerning the Company, PubCo or otherwise relevant to an
Offering, including, without limitation, any financial information, forecasts or
projections considered by Rodman in connection with the provision of its
services.
     E. Confidentiality. In the event of the consummation or public announcement
of any Offering, Rodman shall have the right to disclose its participation in
such Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.
Rodman agrees not to use any confidential information concerning the Company
provided to Rodman by the Company for any purposes other than those contemplated
under this Agreement.
     F. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933 (the “Act”), and Rule 506 promulgated thereunder, and
unless otherwise agreed in writing, all state securities (“blue sky”) laws.
Rodman agrees to cooperate with counsel to the Company in that regard.
     G. Indemnity.

2



--------------------------------------------------------------------------------



 



          1. The Company will (i) indemnify and hold harmless Rodman, its
dealers and its officers, directors, employees and each person, if any, who
controls Rodman and such selected dealers within the meaning of the Act (each an
“Indemnitee”) against, and pay or reimburse each Indemnitee for, any and all
losses, claims, damages, liabilities or expenses whatsoever (or actions or
proceedings or investigations in respect thereof), joint or several (which will,
for all purposes of this Agreement, include, but not be limited to, all
reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals), to which any Indemnitee may become subject, under the
Act or otherwise, in connection with the offer and sale of the Securities,
whether such losses, claims, damages, liabilities or expenses shall result from
any claim of any Indemnitee or any third party; and (ii) reimburse each
Indemnitee for any legal or other expenses reasonably incurred in connection
with investigating or defending against any such loss, claim, action, proceeding
or investigation; provided, however, that the Company will not be liable in any
such case to the extent that any such claim, damage or liability results from
(A) an untrue statement or alleged untrue statement of a material fact made in
documents approved in writing by the Company that Rodman may use on the
Company’s behalf to sell the Securities (the “Offering Documents”), or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
reliance upon and in conformity with written information furnished to the
Company by Rodman or any such controlling persons specifically for use in the
preparation thereof, or (B) any violations by Rodman of the Act or state
securities laws which does not result from a violation thereof or a breach
hereof by the Company or any of its affiliates. In addition to the foregoing
agreement to indemnify and reimburse, the Company will indemnify and hold
harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses (“Claims”) whatsoever (or actions or proceedings or
investigations in respect thereof), joint or several (which shall for all
purposes of this Agreement, include, but not be limited to, all costs of defense
and investigation and all reasonable attorneys’ fees, including appeals) to
which any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering, provided, however, the foregoing
shall not apply to any Claim solely in connection with Rodman’s engagement of a
sub-agent or dealer selected by Rodman. Notwithstanding the foregoing, in no
case shall the Company have any liability to any Indemnitee for the gross
negligence, fraud or willful misconduct of any Indemnitee.
          2. Rodman will indemnify and hold harmless the Company, its officers,
directors, employees, and any affiliate of the Company within the meaning of the
Act against, and pay or reimburse any such person for, any and all losses,
claims, damages or liabilities or expenses whatsoever (or actions, proceedings
or investigations in respect thereof), joint or several (which will, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys’ fees, including
appeals), to which the Company or any such person may become subject under the
Act or otherwise, whether such losses, claims, damages, liabilities or expenses
(or actions, proceedings or investigations in respect thereof) shall result from
any claim of the Company, any of its officers, directors, employees, agents or
affiliates of the Company within the meaning of the Act or any third party,
insofar as such losses, claims, damages or liabilities are based upon (i) the
gross negligence, willful misconduct or fraud of any Indemnitee, or (ii) any
untrue statement or alleged untrue statement of any material fact contained the
Offering Documents but only with reference to information contained in such the
Offering Documents relating to Rodman, or an omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, if made or omitted in reliance upon and
in conformity with written information furnished to the Company by Rodman or any
such controlling persons, specifically for use in the preparation thereof.
Rodman will reimburse the Company or any such person for any legal or other
expenses reasonably incurred (including appeals) in connection with
investigating or defending against any such loss, claim, damage, liability or
action, proceeding or investigation to which such indemnity obligation applies.
Notwithstanding the foregoing, (i) in no case shall Rodman have any liability to
any person under this

3



--------------------------------------------------------------------------------



 



Section G(2) for the gross negligence, fraud or willful misconduct of the
Company or any person entitled to indemnification hereunder and (ii) in no event
shall Rodman’s indemnification obligation hereunder exceed the fees payable to
it hereunder.
     3. Promptly after receipt by an indemnified party under this Section G of
notice of the commencement of any action, claim, proceeding or investigation
(“Action”), such indemnified party, if a claim in respect thereof is to be made
against the indemnifying party under this Section G, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under this Section G unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party; provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or counsel to the indemnified party shall
have reasonably concluded in good faith and specifically notified the
indemnifying party either that there may be specific defenses available to it
which are different from or additional to those available to the indemnifying
party or that having common counsel would present such counsel with a conflict
of interest, then the counsel representing it, to the extent made necessary by
such defenses, shall have the right to direct such defenses of such Action on
its behalf and in such case the reasonable fees and expenses of such counsel in
connection with any such participation or defenses shall be paid by the
indemnifying party. No settlement of any Action against an indemnified party
will be made without the consent of the indemnifying party and the indemnified
party, which consent shall not be unreasonably withheld or delayed in light of
all factors of importance to such party and no indemnifying party shall be
liable to indemnify any person for any settlement of any such claim effected
without such indemnifying party’s consent.
     H. Contribution. To provide for just and equitable contribution, if (i) an
indemnified party makes a claim for indemnification pursuant to Section F hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Securities Act of 1934, as amended (the “34 Act”), or otherwise, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
Rodman on the other in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and Rodman on the
other shall be deemed to be in the same proportion as the total net proceeds
from the Offering (before deducting expenses) received by the Company bear to
the total commissions and fees received by Rodman. Notwithstanding the
foregoing, in no event shall Rodman’s aggregate indemnification and contribution
obligation hereunder exceed the fees payable to it hereunder. The relative
fault, in the case of an untrue statement, alleged untrue statement, omission or
alleged omission will be determined by, among other things, whether such
statement, alleged statement, omission or alleged omission relates to
information supplied by the Company or by Rodman, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement, alleged statement, omission or alleged omission. The Company and
Rodman agree that it would be unjust and inequitable if the respective
obligations of the

4



--------------------------------------------------------------------------------



 



Company and Rodman for contribution were determined by pro rata allocation of
the aggregate losses, liabilities, claims, damages and expenses or by any other
method or allocation that does not reflect the equitable considerations referred
to in this Section H. No person guilty of a fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) will be entitled to contribution from
any person who is not guilty of such fraudulent misrepresentation. For purposes
of this Section H, each person, if any, who controls Rodman within the meaning
of the Act will have the same rights to contribution as Rodman, and each person,
if any, who controls the Company within the meaning of the Act will have the
same rights to contribution as the Company, subject in each case to the
provisions of this Section H. Anything in this Section H to the contrary
notwithstanding, no party will be liable for contribution with respect to the
settlement of any claim or action effected without its written consent. This
Section H is intended to supersede, to the extent permitted by law, any right to
contribution under the Act, the 1934 Act or otherwise available.
     I. Limitation of Engagement to the Company. The Company acknowledges that
Rodman has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the 34 Act), employees or agents. Unless otherwise expressly agreed in
writing by Rodman, no one other than the Company is authorized to rely upon this
Agreement or any other statements or conduct of Rodman, and no one other than
the Company is intended to be a beneficiary of this Agreement. The Company
acknowledges that any recommendation or advice, written or oral, given by Rodman
to the Company in connection with Rodman’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose. Rodman shall not have the authority to make
any commitment binding on the Company. The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Rodman. The
Company agrees that it will perform and comply with the covenants and other
obligations set forth in the purchase agreement and related transaction
documents between the Company and the investors in the Offering, and that Rodman
will be entitled to rely on the representations, warranties, agreements and
covenants of the Company contained in such purchase agreement and related
transaction documents as if such representations, warranties, agreements and
covenants were made directly to Rodman by the Company.
     J. Limitation of Rodman’s Liability to the Company. Except as otherwise
provided in this Agreement, Rodman and the Company further agree that neither
Rodman nor any of its affiliates or any of its their respective officers,
directors, controlling persons (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act of 1934), employees or agents shall have any
liability to the Company, its security holders or creditors, or any person
asserting claims on behalf of or in the right of the Company (whether direct or
indirect, in contract, tort, for an act of negligence or otherwise) for any
losses, fees, damages, liabilities, costs, expenses or equitable relief arising
out of or relating to this Agreement or the Services rendered hereunder, except
for losses, fees, damages, liabilities, costs or expenses that arise out of or
are based on any action of or failure to act by Rodman and that are finally
judicially determined to have resulted solely from the gross negligence or
willful misconduct, including, without limitation, fraud, of Rodman.
     K. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes which arise under this
Agreement, even after the termination of this Agreement, will be heard

5



--------------------------------------------------------------------------------



 



only in the state or federal courts located in the City of New York, State of
New York. The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York. In the event of the bringing of any action, or suit by a party hereto
against the other party hereto, arising out of or relating to this Agreement,
the party in whose favor the final judgment or award shall be entered shall be
entitled to have and recover from the other party the costs and expenses
incurred in connection therewith, including its reasonable attorneys’ fees. Any
rights to trial by jury with respect to any such action, proceeding or suit are
hereby waived by Rodman and the Company.
     L. Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or telefax, if sent to Rodman, to Rodman
& Renshaw, LLC, 1270 Avenue of the Americas, 16th Floor, New York, NY 10020,
Telefax number (212) 356-0536, Attention: Thomas Pinou, and if sent to the
Company, to NovaRay, Inc., 1850 Embarcadero Road, Palo Alto, CA 94303, Telefax
number 650 565-8601, Attention: Marc Whyte. Notices sent by certified mail shall
be deemed received five days thereafter, notices sent by hand delivery or
overnight delivery shall be deemed received on the date of the relevant written
record of receipt, and notices delivered by telefax shall be deemed received as
of the date and time printed thereon by the telefax machine.
     M. Miscellaneous. This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company. This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Rodman and the Company with respect to the subject matter
hereof and supersedes any prior agreements, including, but not limited to, the
Previous Agreements. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of the Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile counterparts), each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

6



--------------------------------------------------------------------------------



 



     In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

           
Very truly yours,

RODMAN & RENSHAW, LLC
      By   /s/ Tom Pinou       Name:   Tom Pinou        Title:   Chief Financial
Officer    

          Accepted and Agreed:

NOVARAY, INC.
      By   /s/ Marc C. Whyte       Name:   Marc C. Whyte        Title:   CEO   
   

7